Opinion issued October 5, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00841-CV
———————————
IN RE OTH ENTERPRISE CORP., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, relator, O.T.H. Enterprise Corp., challenges the
trial court’s October 1, 2010 temporary restraining order prohibiting the
execution sale of property belonging to real party in interest, St. Stephen
Missionary Baptist Church.
          We deny
the petition for writ of mandamus.  
Per Curiam
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
 




[1]
          The underlying case is O.T.H. Enterprise Corp. v. Paul Landrew,
Michael Amador, St. Stephen Missionary Baptist Church, and New Beginnings
Church of Greenspoint, No. 2007-02941in the 152nd District Court of Harris
County, Texas, the Hon. Jaclanel Moore MacFarland, presiding.